department of the treasury internal_revenue_service washington d c contact person identification_number telephone number tax_exempt_and_government_entities_division release number release date date date ‘ xxxxxx xxxxxkx xxxxxk xxxxxx employer_identification_number xxxxxx uniform issue list xxxxxx xxxxxx xxxxkxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx legend a b cc d a fe p q c s t u vv ww x dear this is in response to your request for a ruling that you are not required to file as an insurance_company exempt from income_tax under sec_501 of the internal_revenue_code the code for and subsequent years you are a calendar_year taxpayer incorporated on p and domiciled in d from that date until the year ending on december g you have been filing as a taxable insurance_company xxxxxx other than a life_insurance_company pursuant to sec_831 of the code you are a wholly owned subsidiary and were included in the consolidated u s_corporation income_tax return of a for taxable years through q prior to your insolvency and liquidation proceedings you were admitted to sell insurance in states and the district of columbia you provided worker's compensation general liability commercial vehicle multiple peril and other commercial insurance coverage on r b issued an order appointing rehabilitator which placed you in rehabilitation pursuant to c after the rehabilitation order you were found to be insolvent and a final order of liquidation and appointment of the superintendent of insurance for the state of d as liquidator was entered on s you have not issued insurance contracts and have only administered claims during the period subsequent to the liquidation order and appointment of a liquidator you reported no net written premium income in tnd u net written premium income in q the consolidated federal_income_tax return for the taxable_year o has not yet been filed with the internal_revenue_service the service’ you have never filed an application_for recognition of exemption with the service seeking recognition as an insurance_company exempt from income_tax pursuant to sec_501 of the code you have never filed a return of an organization exempt from income_tax with the service claiming to qualify as an insurance_company exempt from income_tax pursuant to sec_501 of the code you have requested the following ruling that you are not required to file as an organization exempt from federal_income_tax as an insurance_company other than a life_insurance_company as described in sec_501 of the code for that taxable_year o and for subsequent taxable years law sec_501 of the code states in part that any organization described in sec_501 of the code shall be exempt from taxation unless such exemption is denied under either sec_502 or sec_503 of the code sec_501 of the code as amended by the tax_reform_act_of_1986 exempts from income_tax insurance_companies or associations other than life if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure big_number sec_501 of the code in its current form exempts from income_tax only insurance_companies as defined in sec_816 other than life_insurance_companies whose gross_receipts for the taxable_year do not exceed dollar_figure and consist of more than percent premium income xxxxxx a transition rule made the current version of sec_501 of the code applicable beginning after the earlier of the date that a liquidation receivership or similar proceeding ends or date if for the taxable_year that includes date an insurance_company or association other than life meets the requirements of sec_501 of the code as in effect for the last taxable_year beginning before date and is in a receivership liquidation or similar proceeding under the supervision of a state court on date sec_1_501_a_-1 of the internal revenue regulations the regulations provides in pertinent part that generally an organization is not exempt from income_tax merely because it is described in sec_501 of the code it states that most organizations claiming exemption must file an application form with the appropriate service official sec_6033 of the code requires that all organizations exempt from income_tax by sec_501 of the code must file an annual return unless excepted from filing by sec_6033 of the code analysis you were in receivership liquidation or similar proceeding under the supervision of a state court on date for the taxable years t and q your net written premium income did not exceed dollar_figure thus the transition rule_of the pension funding equity act of would operate such that you were described in sec_501 of the code for those years and as such exempt under sec_501 of the code in addition though you have not yet reported your income for the taxable years o vv w and x you could potentially fall within the description in sec_501 as augmented by the transition rule for those years if your net written premium income does not exceed dollar_figure you could also fall within the description in sec_501 for taxable years after date if you satisfy the requirements of that section as amended by the pension funding equity act of without the benefit of the transition rule sec_501 of the code operates to make organizations described in sec_501 of the code exempt from taxation as long as those organizations are not denied exemption under sec_502 or sec_503 of the code therefore you would qualify to be exempt from federal_income_tax for the taxable years t and q as well as potentially qualify to be exempt for subsequent taxable years exemption from paying federal_income_tax is not required and there is no requirement that you must be an exempt_organization specifically sec_6033 of the code requires organizations described in sec_501 to file annual information returns with the service and states that the penalty for non-filing for three consecutive years is the loss of exemption from federal_income_tax sec_6033 of the code allows reinstatement of exempt status only after an organization files an application_for exemption with the service you have never filed an application_for recognition of exemption with the service seeking recognition as an insurance_company exempt from income_tax pursuant to sec_501 of the code you have never filed a return of an organization exempt from income_tax with the service claiming to qualify as an insurance_company exempt from income_tax xxxxxx pursuant to sec_501 of the code therefore the service does not recognize you as an organization_exempt_from_taxation under a of the code in view of the foregoing we rule as follows you are not required to file as an insurance_company exempt from federal_income_tax under sec_501 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent lf there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
